DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

Applicants' arguments, filed December 8, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 15, 17, 18 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The Examiner was unable to locate support for the presently claimed particle size range of less than 50 µm or a range of 15 – 50 µm as in claim 3. ¶ [0039] of the PGPub 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
For the purposes of applying art below, claim 20 will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1, 3, 15, 17 and 18 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (US 2008/0046095) in view of Benirschke et al. (“Pathology of the Human Placenta”, p 294, 2000), Mardovin et al. (J Burn Care Rehabil, 1992) and Oliver et al. (US 6,936,271). This rejection is MAINTAINED for the reasons of record set forth herein.
Daniel discloses a method for preparing placenta membrane tissue grafts for medical use (whole document; e.g., abstract). The placenta tissue used can comprise multiple layers of amnion, multiple layers of chorion tissue or multiple layers of a combination of amnion and chorion tissue (¶ [0011]). After stacking of the layers, the material is dried (¶ [0013]). When ready for use, the dehydrated allografts are re-hydrated by soaking in buffered saline solution, 0.9% saline solution or sterile water (¶ [0077]). The amnion and chorion combined tissue grafts are suitable for use with advanced ocular defects, reconstructive procedures, general wound care and biological dressings (¶ [0082]) and the fibrous layer of amnion comprises various types of collagen (¶ [0004]).
The removal of the intermediate (spongy) layer is not explicitly disclosed.
Benirschke et al. discloses that in the membrane after birth, the reflected amnion and chorion easily slide, resulting separation of the two membranes from one another (p 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare a material as in Daniel et al. that contains layers of amnion and chorion but does not contain the intermediate or spongy layer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Daniels et al. discloses the use of laminates of amnion and chorion and does not explicitly describe slippage as an issue during laminate preparation. However, the presence of this layer would reasonably be expected to cause sliding the amnion and chorion layers as the laminated were prepared based on the disclosure of Benirschke et al. Removal of the intermediate layer will result in a laminate material in which the layers are less likely to slide in relation to one another during the preparation of the laminate due to the removal of the spongy/intermediate layer. When only this layer is removed, the epithelial layer would still be present. There is no evidence that all the amniotic growth factors were removed from the materials and thus the material will retain amniotic growth factors as required by the instant claims.
The use of micronized particles of the tissue graft material is not explicitly disclosed.
Mardovin et al. disclose the use of micronized skin grafts (whole document, e.g., p 556, col 1, ¶ 1).  Skin is passed through a conventional graft mesher to produce tiny particles (e.g., less than 1 mm). It is suggested that the larger margin areas that occur 
Oliver et al. discloses compositions consisting of a biocompatible carrier medium such as saline or dextran and particles of collagenous materials dispersed therein derived from milled tissue that, by suitable choice of particle size and concentration, may be presented in an injectable form (abstract). Some collagenous materials are used in sheet form, and while these large scale structures are useful during procedures such as reconstructive surgery, they are not always suited to generally to build up soft tissues (col 1, ln 17 onward). For cosmetic and reconstructive surgery, it is often desirable to use a material in another form that can be injected or otherwise introduced into the desired site. The compositions can vary widely in consistency with a fairly liquid suspension with not too large particles is suitable for injection (col 2, ln 56 – 61). The preferred particle size is 50 – 500 µm (col 3, ln 32 – 40). Example 1 of Oliver teaches the rehydration of a ground, dehydrated collagen with sterile phosphate buffered saline to produce a collagen suspension (col 4, ln 53 onward) and collagen suspensions were injected in example 4 (col 5, ln 23 onward) so the compositions can be formulated for injection (are injectable). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare micronized particles of the amnion/chorion laminates lacking intermediate layer of Daniel and Benirschke et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mardovin et al. and Oliver disclose that tissue graft materials can be used as sheets or in particles. While the sheets may be readily used 
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 

Applicants traverse this rejection on the grounds that there is no indication that sliding of the amnion and chorion relative to one another was a problem understood to exist in Daniel’s method, and there is no indication of why such a problem would be relevant to micronized particles. The method of Oliver, the only reference that teaches injected particles, uses a material that is substantially free of non-fibrous tissue proteins among others. The collagen fibers therein are inert and the fact that such particles can 
These arguments are unpersuasive. To prepare micronized particles, a larger material is generally reduced in size and particularly for laminates wherein certain layers, such as the intermediate layer is to be removed, it is not practical to micronize the materials individually and then prepare laminates from micronized amnion and micronized chorion. Rather, the person of ordinary skill in the art would prepare the necessary laminates as taught Daniel et al. and then reduce the size as such methods are known to the person of ordinary skill in the art. Even the instant specification describes that the micronized particles are prepared by grinding of tissue grafts from Daniel et al. (US 2008/0046095) that are reduced in size by grinding in the presence of steel balls. Although the problem of slippage of the layers was not explicitly described in Daniel, the knowledge and experience of the person of ordinary skill in the art must also be taken into account when considering the obviousness of the instant claims. Their knowledge and the explicit disclose of Benirschke et al. that the intermediate (spongy) layer can lead to sliding and separation of the amnion and chorion motivates removal of this layer such that when the laminates disclosed by Daniel are stacked prior to drying, slippage would be minimized. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). That proteins and cellular material is removed from the material used in Oliver does not render the teachings as to the desirability of different physical forms .

Claim 20 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al., Benirschke et al., Mardovin et al. and Oliver et al. as applied to claims 1, 3, 15, 17 and 18 above, and further in view of Goldberg et al. (US 2022/0110544). This rejection is MAINTAINED for the reasons of record set forth herein.
The inclusion of bone marrow aspirate is not disclosed.
Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of Daniel et al., Benirschke et al., Mardovin et al. and Oliver et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Oliver et al. discloses that among the uses of such collagen particles is application to joints for the purposes of repairing damage to osteoarthritic joints and Goldberg et al. discloses that collagenous materials in combination with cells obtained from bone marrow aspirate (the number needed being determined by the size and number of lesions to be treated) can be used to aid in the regeneration of such tissues. Thus a composition as in Daniel et al., Benirschke et al., Mardovin et al. and Oliver et al. with bone marrow aspirate that comprises hMSCs could be injected into joints to aid in the treatment of such sites as disclosed by Goldberg.


As discussed in greater detail above, Daniel et al., Benirschke et al., Mardovin et al. and Oliver are not deficient as alleged by Applicants so Daniel et al., Benirschke et al., Mardovin et al. and Oliver need not cure the alleged deficiencies.

Claims 1, 3, 15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al. (US 2014/0205646) in view of Mardovin et al. (J Burn Care Rehabil, 1992) and Oliver et al. (US 6,936,271).
The Morse et al. reference has a common joint inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under et seq.
Morse et al. discloses the preparation of tissue grafts derived from the placenta that can comprise one or more layers of amnion and chorion, wherein at least one layer of amnion and/or chorion is crosslinked (whole document, e.g., abstract). In one aspect, the grafts disclosed herein can function as a tissue regeneration template that delivers essential wound healing factors, extracellular matrix proteins and inflammatory mediators (¶ [0074]). This disclosure and the lack of steps taken to remove growth factors that would be present in the material read on the instant claim limitation of the material used retaining amniotic growth factors as required by amended claim 1. Laminates of a first amnion with a second amnion or chorion are disclosed (¶ [0022]). Optionally, substantially all of the epithelium cells of the amnion can be removed to expose the basement membrane (¶ [0024], also ¶¶ [0044] and [0045]). However, this is only an optional step and therefore embodiments in which there is an intact epithelial layer which has not been substantially removed are disclosed. In certain aspects, the intermediate layer, also known as the spongy layer, is substantially removed from the amnion in order to expose the fibroblast layer and it is believed that removal of this layer can accelerate drying of the tissue graft, particularly if multiple amnion membranes are used to produce the graft (¶ [0040]). After production of the graft and crosslinking, the tissue graft comprised of the amnion and/or chorion is produced and subsequently dehydrated (¶ [0052]). A wet tissue graft with bioactive agent can be applied to a wound to deliver the bioactive agent to the wound over time (¶ [0085]), indicating that the 
That the grafts are supplied in particulate form is not disclosed.
Mardovin et al. and Oliver et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare tissue grafts as in Morse et al. that comprise at least one layer each of amnion and chorion with the intermediate layer but not the epithelial layer removed in particulate form.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the tissue grafts in Morse et al. are not in particulate form and Mardovin et al. and Oliver et al. disclose that particulates can be desirable to have an injectable form of the composition. Removal of the spongy (intermediate) layer would speed up drying of the graft materials and while the epithelial layer can be removed, it is an optional step and the person of ordinary skill in the art can determine if removal of this layer is appropriate depending on the intended use of the tissue graft using their knowledge of the art. As to the particle size, the size ranges claimed and disclosed in the prior art are so close that a prima facie case of obviousness exists (see MPEP 2144.05) and there is no evidence of record as to the criticality of the claimed size range. There is no evidence that all the amniotic growth factors were removed from the materials and thus the material will retain amniotic growth factors as required by the instant claims.
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of 
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double patenting rejections based on US Patent Nos. 9,415,074 and 10,441,680 (that issued from Application No. 15/596,476) are WITHDRAWN due to the exposed basement layer requirement for the amnion layers in the materials claimed in each of these patents, and therefore the materials do not comprise an epithelial layer as required by the instant claims. 

As to the other rejections, Applicants traverse on the grounds that they be held in abeyance until an otherwise allowable set of claims is agreed upon. Therefore the rejections are maintained for the reasons set forth below.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10 – 17 and 33 - 35 of copending Application No. 13/647,308 in view of Benirschke et al. (“Pathology of the Human Placenta”, p 294, 2000) and Oliver et al. (US 6,936,271) optionally in view of Goldberg et al. (US 2002/011544). This rejection is MAINTAINED for the reasons of record set forth herein. 
The compositions of US’308 are micronized particles of amnion and chorion and can have a particle size of 150 – 350 µm. The compositions can contain amnion and/or chorion and retain the fibroblast layer (in claims 17 and 33, ‘consisting essentially of’ is being construed as ‘comprising’; see MPEP 2111.03). 
The removal of the intermediate (spongy) layer is not disclosed and a particle size of less than 50 µm is not claimed.
Benirschke and Oliver are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare a material as in US’308 that contains portions of the amnion and chorion but does not contain the intermediate or spongy layer with a smaller particle size such as less than 50 µm. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have 
The inclusion of bone marrow aspirate is not disclosed.
Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’308 and Benirschke.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Oliver et al. discloses that among the uses of such collagen particles is application to joints for the purposes of repairing damage to osteoarthritic joints and Goldberg et al. discloses that collagenous materials in combination with cells obtained from bone marrow aspirate can be used to aid in the regeneration of such tissues. Thus a composition as in US’308 and Benirschke with bone marrow aspirate that comprises hMSCs could be injected into joints to aid in the treatment of such sites as disclosed by Goldberg.
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of 
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71 and 73 – 79 of copending Application No. 13/963,984. This rejection is MAINTAINED for the reasons of record set forth herein. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to pharmaceutical formulations of micronized placental tissue laminates that lack an intermediate layer but do contain part of an epithelial layer with the same particle size ranges and retained amniotic growth factors. There is no evidence that all the amniotic growth factors were removed from the materials and thus the material will retain amniotic growth factors as required by the instant claims. Bone marrow aspirate can also be present (claim 79). Methods that use this composition for various purposes are also claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15 – 20, 30 – 32, 34 – 40 and 42 - 46 of copending Application No. 15/267,026 in view of Benirschke et al. (“Pathology of the Human Placenta”, p 294, 2000) and Oliver et al. (US 6,936,271) optionally in view of Goldberg et al. (US 2002/011544). This rejection is MAINTAINED for the reasons of record set forth herein. 
The claims of US’026 recite a method to produce a placental tissue graft that can comprise at least one layer of chorion and amnion (e.g., claim 11) and methods in which the compositions are used. The material used is dehydrated.
Removal of the intermediate layer and a micronized material is not claimed.
Benirschke et al. and Oliver et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare microparticles of the material claims in US’026 with the intermediate layer removed. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because micronization of the material as in US’026 can produce a material that is useful for additional applications such as injectable forms beyond the sheet form claimed in US’026. While the sheets may be readily used for large scale structures, the use of microparticles can allow for an injectable formulation that be used in smaller sites and that the effects when implanted depend on the form with particles showing increased graft growth rates compared to sheets. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected 
The inclusion of bone marrow aspirate is not disclosed.
Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’026 in view of Oliver et al. and Benirschke et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Oliver et al. discloses that among the uses of such collagen particles is application to joints for the purposes of repairing damage to osteoarthritic joints and Goldberg et al. discloses that collagenous materials in combination with cells obtained from bone marrow aspirate can be used to aid in the regeneration of such tissues. Thus a composition as in US’026 in view of Oliver et al. and Benirschke with bone marrow aspirate that comprises hMSCs could be injected into joints to aid in the treatment of such sites as disclosed by Goldberg.
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of 
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70, 76, 77, 81 and 84 - 86 of copending Application No. 15/940,091 optionally in view of Goldberg et al. (US 2002/011544). This rejection is MAINTAINED for the reasons of record set forth herein. 
The claims of US’091 are directed to a method that uses particles of micronized placental tissue particles of amnion and chorion that are less than 100 µm in size that but comprise at least a part of an epithelial layer, fibroblast cellular layer and compact layer (claim 70) but can lack the intermediate layer (claim 76). The particles can be provided in pharmaceutically acceptable carriers such as water or saline (claim 85), which would result in hydrated particles. There is no evidence that all the amniotic growth factors were removed and thus the particles will retain such growth factors. Therefore, the methods of US’091 use particles that are the subject matter of the instant claims and thus renders such particles obvious.

Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’091.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Oliver et al. discloses that among the uses of such collagen particles is application to joints for the purposes of repairing damage to osteoarthritic joints and Goldberg et al. discloses that collagenous materials in combination with cells obtained from bone marrow aspirate can be used to aid in the regeneration of such tissues. Thus a composition as in US’091 with bone marrow aspirate that comprises hMSCs could be injected into joints to aid in the treatment of such sites as disclosed by Goldberg.
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of ordinary skill is aware that syringes with barrels are commonly used for injectable formulations such as those disclosed by Oliver.
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 - 83 of copending Application No. 16/164,191 optionally in view of Goldberg et al. (US 2002/011544). This rejection is MAINTAINED for the reasons of record set forth herein. 
The claims of US’191 recite micronized particles comprised of amnion and chorion, a substantially removed intermediate layer but an epithelial layer is present (claim 66) that can be 25 – 75 or 25 – 150 µm in size (claims 72 and 73). The particles can be dehydrated (claim 69) or in hydrated form in the presence of fluid carrier such as saline (claim 75) and can be injectable (claim 77). Such particles overlap in scope with the presently claimed particles as there is no evidence that all the amniotic growth factors were removed and thus the particles will retain such growth factors.
The presence of bone marrow aspirate is not claimed.
 Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’191.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the person of ordinary skill knows that the particles of US’191 comprise collagen and Goldberg et al. discloses that compositions comprising a matrix material comprising collagen with hMSCs can be used for regeneration of cartilage repair, for example, with the hMSCs helping to aid in the repair process.

Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 15, 17, 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66, 67, 69 – 77, 79 - 85 of copending Application No. 16/162,274 optionally in view of Goldberg et al. (US 2002/011544). This rejection is MAINTAINED for the reasons of record set forth herein. 
The claims of US’274 recite the use of micronized particles comprised of amnion and chorion whose intermediate layer has been substantially removed (claim 66) and can have an epithelial layer (claim 67). Various size ranges are claimed, including 25 – 250 µm and 25 – 75 µm (e.g., claims 73 and 74). The particles can be dehydrated (claim 70). There is no evidence that all the amniotic growth factors were removed and thus the particles will retain such growth factors. The materials can be administered in or around a joint (claim 76), which in light of the knowledge of person of ordinary skill in 
The presence of bone marrow aspirate is not claimed.
 Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’274.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the person of ordinary skill knows that the particles of US’274 comprise collagen and Goldberg et al. discloses that compositions comprising a matrix material comprising collagen with hMSCs can be used for regeneration of cartilage repair, for example, with the hMSCs helping to aid in the repair process.
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of ordinary skill is aware that syringes with barrels are commonly used for injectable formulations such as those disclosed by Oliver.
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 


Claims 1, 3, 15, 17, 18 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67 – 73 of copending Application No. 16/520,909 optionally in view of Goldberg et al. (US 2002/011544)
The claims of US’909 recite the use of micronized particles comprised of amnion and chorion whose intermediate layer has been substantially removed and comprises an epithelial layer for promoting wound healing associated with an orthopedic application (claim 66). Various size ranges are claimed, including 25 – 250 µm and 25 – 150 µm (claim 73). The particles can be dehydrated (claim 69) and can be an injectable composition (claim 70). In light of the knowledge of person of ordinary skill in the art renders obvious the use of rehydrated formulation as presently claimed. There is no evidence that all the amniotic growth factors were removed and thus the particles will retain such growth factors and thus the materials used in the method overlap in scope with the particles of the instant claims.
The presence of bone marrow aspirate is not claimed.
 Goldberg et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bone marrow aspirate into the micronized particles of US’909.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the person of ordinary skill knows that the particles of US’909 comprise collagen and Goldberg et al. discloses that compositions comprising a matrix material comprising collagen with 
The injectable formulations are suitable for injection and being maintained within the barrel of a syringe. Even if the presence of a syringe was required, the person of ordinary skill is aware that syringes with barrels are commonly used for injectable formulations such as those disclosed by Oliver.
Claim 18 requires particles having varying surface area to volume ratio. Particles of different sizes (diameter) will have different ratios and the claims do not require and particular amount of variation. Therefore the disclosure in Oliver et al. such as that at least 50% of the particles are within 35% of the average particle size (col 3, ln 32 – 35) results in a population of particles of differing sizes that meets the limitation of this claim. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618